Case 2:19-cv-06182-DSF-PLA Document 94-1 Filed 08/31/20 Page 1 of 3 Page ID #:3690




                                   EXHIBIT A




                                   EXHIBIT A
                                     1 of 3
Case 2:19-cv-06182-DSF-PLA Document 94-1 Filed 08/31/20 Page 2 of 3 Page ID #:3691




                            NOTICE
      STORAGE OF BULKY ITEMS IN THE PUBLIC RIGHT-OF-
            WAY OR ANOTHER PUBLIC AREA IS

                             PROHIBITED
   Failure to remove this bulky item within 24 hours will subject
   it to removal by the City. Moving this bulky item to another
   public area is not removal. Absent an immediate threat to
   public health or safety, the bulky item and personal property
   removed from within the bulky item will be maintained in a
   secured location for 90 days. The rightful owner of a bulky
   item or personal property removed from this area may
   retrieve the items by contacting:
            507 S. TOWNE AVE., LOS ANGELESS, CA 90013
                      For Information, Please Call:
                   1-213-806-6355 / 1-844-475-1244
   POSTING LOCATION__________________________________________
   POSTING DATE __________,TIME________,SANCASE #________

   Form5611(rev03/4.2020)


                                   EXHIBIT A
                                     2 of 3
Case 2:19-cv-06182-DSF-PLA Document 94-1 Filed 08/31/20 Page 3 of 3 Page ID #:3692




                              AVISO
                    ALMACENAMIENTO DE
        ARTÍCULOS VOLUMINOSOS EN LA VÍA PÚBLICA O EN
                     ESPACIO PÚBLICO ES

                              PROHIBIDO
   Si no se retira este artículo voluminoso dentro de las próximas 24
   horas será removido por la Ciudad. Mover este artículo voluminoso a
   otro espacio público no es permitido. Si el artículo voluminoso y los
   bienes personales dentro del mismo, no representan una amenaza
   inmediata para la salud o la seguridad pública, serán removidos y se
   mantendrán en un lugar seguro durante 90 días. El propietario legal
   de los artículos removidos en este espacio público incluyendo el
   artículo voluminoso podrá recuperarlos en el siguiente lugar:

               507 S. TOWNE AVENUE, LOS ANGELES, CA 90013
                   Para más información, por favor llame al:
                       1-213-806-6355 / 1-844-475-1244

   UBICACIÓN AVISO__________________________________________
   FECHA AVISO __________,HORA _______,SANCASE#________

   Form5611(rev03/4.2020)


                                   EXHIBIT A
                                     3 of 3
